

116 HR 5412 IH: Intelligence Authorization Act for Fiscal Year 2022
U.S. House of Representatives
2021-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5412IN THE HOUSE OF REPRESENTATIVESSeptember 29, 2021Mr. Schiff introduced the following bill; which was referred to the Permanent Select Committee on IntelligenceA BILLTo authorize appropriations for fiscal year 2022 for intelligence and intelligence-related activities of the United States Government, the Community Management Account, and the Central Intelligence Agency Retirement and Disability System, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Intelligence Authorization Act for Fiscal Year 2022.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Title I—Intelligence activitiesSec. 101. Authorization of appropriations.Sec. 102. Classified schedule of authorizations.Sec. 103. Intelligence community management account.Title II—Central intelligence agency retirement and disability systemSec. 201. Authorization of appropriations.Title III—General intelligence community mattersSec. 301. Restriction on conduct of intelligence activities.Sec. 302. Increase in employee compensation and benefits authorized by law.Sec. 303. Congressional oversight of certain special access programs.Sec. 304. Authorization of support by Director of National Intelligence for certain activities relating to intelligence community workforce.Sec. 305. Requirements for certain employment activities by former intelligence officers and employees.Sec. 306. Authority for transport of certain canines associated with force protection duties of intelligence community.Sec. 307. Development of definitions for certain terms relating to intelligence.Title IV—Matters relating to elements of the intelligence communitySec. 401. Protection of certain facilities and assets of Central Intelligence Agency from unmanned aircraft.Sec. 402. Modification of National Geospatial-Intelligence Agency personnel management authority to attract experts in science and engineering.Sec. 403. Requirements for termination of dual-hat arrangement for Commander of the United States Cyber Command.Sec. 404. Procurement by Federal Bureau of Investigation of Chinese products and services.Sec. 405. Counterintelligence units at non-intelligence community Federal departments and agencies.Sec. 406. Detection and monitoring of wildfires.Sec. 407. National Space Intelligence Center.Title V—Anomalous health incidents and other health care mattersSec. 501. Compensation and professional standards for certain medical officers of the Central Intelligence Agency.Sec. 502. Medical advisory board of the Central Intelligence Agency.Sec. 503. Report on protocols for certain intelligence community employees and dependents.Sec. 504. Inspector General of the Central Intelligence Agency review of Office of Medical Services.Sec. 505. Clarification of effect of certain benefits relating to injuries to the brain.Title VI—Matters relating to foreign countriesSec. 601. National Intelligence Estimate on security situation in Afghanistan and related region.Sec. 602. Report on intelligence collection posture and other matters relating to Afghanistan and related region.Sec. 603. Report on threat posed by emerging Chinese technology companies.Sec. 604. Report on cooperation between China and United Arab Emirates.Sec. 605. Report on propagation of extremist ideologies from Saudi Arabia.Sec. 606. Report on effects of sanctions by United States.Title VII—Reports and other mattersSec. 701. Pilot program for security vetting of certain individuals.Sec. 702. Periodic report on positions in the intelligence community that can be conducted without access to classified information, networks, or facilities.Sec. 703. Annual reports on certain cyber vulnerabilities procured by intelligence community and foreign commercial providers of cyber vulnerabilities.Sec. 704. Briefing on trainings relating to blockchain technology.Sec. 705. Report on prospective ability to administer COVID–19 vaccines and other medical interventions to certain intelligence community personnel.Sec. 706. Report on potential inclusion within intelligence community of the Office of National Security of the Department of Health and Human Services.Sec. 707. Reports relating to Inspector General of Defense Intelligence Agency.Sec. 708. Report on rare earth elements.Sec. 709. Report on plan to fully fund the Information Systems Security Program and next generation encryption.Sec. 710. Review of National Security Agency and United States Cyber Command.2.DefinitionsIn this Act:(1)Congressional intelligence committeesThe term congressional intelligence committees has the meaning given such term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).(2)Intelligence communityThe term intelligence community has the meaning given such term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).IIntelligence activities101.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2022 for the conduct of the intelligence and intelligence-related activities of the following elements of the United States Government:(1)The Office of the Director of National Intelligence.(2)The Central Intelligence Agency.(3)The Department of Defense.(4)The Defense Intelligence Agency.(5)The National Security Agency.(6)The Department of the Army, the Department of the Navy, and the Department of the Air Force.(7)The Coast Guard.(8)The Department of State.(9)The Department of the Treasury.(10)The Department of Energy.(11)The Department of Justice.(12)The Federal Bureau of Investigation.(13)The Drug Enforcement Administration.(14)The National Reconnaissance Office.(15)The National Geospatial-Intelligence Agency.(16)The Department of Homeland Security.102.Classified schedule of authorizations(a)Specifications of amountsThe amounts authorized to be appropriated under section 101 for the conduct of the intelligence activities of the elements listed in paragraphs (1) through (16) of section 101, are those specified in the classified Schedule of Authorizations prepared to accompany this Act.(b)Availability of classified schedule of authorizations(1)AvailabilityThe classified Schedule of Authorizations referred to in subsection (a) shall be made available to the Committee on Appropriations of the Senate, the Committee on Appropriations of the House of Representatives, and to the President.(2)Distribution by the presidentSubject to paragraph (3), the President shall provide for suitable distribution of the classified Schedule of Authorizations referred to in subsection (a), or of appropriate portions of such Schedule, within the executive branch.(3)Limits on disclosureThe President shall not publicly disclose the classified Schedule of Authorizations or any portion of such Schedule except—(A)as provided in section 601(a) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (50 U.S.C. 3306(a));(B)to the extent necessary to implement the budget; or(C)as otherwise required by law.103.Intelligence community management account(a)Authorization of appropriationsThere is authorized to be appropriated for the Intelligence Community Management Account of the Director of National Intelligence for fiscal year 2022 the sum of $619,000,000. (b)Classified authorization of appropriationsIn addition to amounts authorized to be appropriated for the Intelligence Community Management Account by subsection (a), there are authorized to be appropriated for the Intelligence Community Management Account for fiscal year 2022 such additional amounts as are specified in the classified Schedule of Authorizations referred to in section 102(a).IICentral intelligence agency retirement and disability system201.Authorization of appropriationsThere is authorized to be appropriated for the Central Intelligence Agency Retirement and Disability Fund $514,000,000 for fiscal year 2022.IIIGeneral intelligence community matters301.Restriction on conduct of intelligence activitiesThe authorization of appropriations by this Act shall not be deemed to constitute authority for the conduct of any intelligence activity which is not otherwise authorized by the Constitution or the laws of the United States.302.Increase in employee compensation and benefits authorized by lawAppropriations authorized by this Act for salary, pay, retirement, and other benefits for Federal employees may be increased by such additional or supplemental amounts as may be necessary for increases in such compensation or benefits authorized by law.303.Congressional oversight of certain special access programs(a)In generalTitle V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.) is amended by inserting after section 501 the following new section (and conforming the table of contents at the beginning of such Act accordingly):501A.Congressional oversight of certain special access programs(a)Reports and notificationsAt the same time that the Secretary of Defense submits any report or notification under section 119 of title 10, United States Code, that relates to a covered special access program or a new covered special access program, the Secretary shall also submit such report or notification to the congressional intelligence committees.(b)BriefingsOn a periodic basis, but not less frequently than semiannually, the Secretary of Defense shall provide to the chairmen and ranking minority members of the congressional intelligence committees, and to any staff of such a committee designated by either the chair or ranking member for purposes of this subsection, a briefing on covered special access programs. Each such briefing shall include, at a minimum—(1)a description of the activity of the program during the period covered by the briefing; and(2)documentation with respect to how the program has achieved outcomes consistent with requirements documented by the Director of National Intelligence and the Secretary of Defense.(c)Notifications on compartments and subcompartments(1)RequirementExcept as provided by paragraph (2), a head of an element of the intelligence community may not establish a compartment or a subcompartment under a covered special access program until the head notifies the congressional intelligence committees of such compartment or subcompartment, as the case may be.(2)Waiver(A)DeterminationOn a case-by-case basis, the Director of National Intelligence may waive the requirement under paragraph (1). Not later than two days after making such a waiver, the Director shall notify the congressional intelligence committees of the waiver, including a justification for the waiver.(B)SubmissionNot later than 30 days after the date on which the Director makes a waiver under subparagraph (A), the head of the element of the intelligence community for whom the waiver was made shall submit to the congressional intelligence committees the notification required under paragraph (1) relating to such waiver.(d)Annual reports(1)RequirementOn an annual basis, the head of each element of the intelligence community shall submit to the congressional intelligence committees a report on covered special access programs administered by the head.(2)Matters includedEach report shall include, with respect to the period covered by the report, the following:(A)A list of all compartments and subcompartments of covered special access programs active as of the date of the report.(B)A list of all compartments and subcompartments of covered special access programs terminated during the period covered by the report.(C)With respect to the report submitted by the Director of National Intelligence, in addition to the matters specified in subparagraphs (A) and (B)—(i)a certification regarding whether the creation, validation, or substantial modification, including termination, for all existing and proposed covered special access programs, and the compartments and subcompartments within each, are substantiated and justified based on the information required by clause (ii); and(ii)for each certification—(I)the rationale for the revalidation, validation, or substantial modification, including termination, of each covered special access program, compartment, and subcompartment;(II)the identification of a control officer for each covered special access program; and (III)a statement of protection requirements for each covered special access program.(e)Covered special access program definedIn this section, the term covered special access program means a special access program that receives funding under the National Intelligence Program or the Military Intelligence Program, relates to an intelligence or intelligence-related activity, or both..(b)First reportNot later than 30 days after the date of the enactment of this Act, the head of each element of the intelligence community shall submit to the congressional intelligence committees the first report required under section 501A(d)(1) of the National Security Act of 1947, as added by subsection (a).(c)Conforming repealSection 608 of the Intelligence Authorization Act for Fiscal Year 2017 (division N of Public Law 115–31; 131 Stat. 833; 50 U.S.C. 3315) is amended by striking subsection (b).304.Authorization of support by Director of National Intelligence for certain activities relating to intelligence community workforceTitle X of the National Security Act of 1947 (50 U.S.C. 3191 et seq.) is amended by inserting after section 1024 the following new section (and conforming the table of contents at the beginning of such Act accordingly):1025.Authorization of support by Director of National Intelligence for certain workforce activities(a)AuthorizationThe Director may, with or without reimbursement, obligate or expend amounts authorized to be appropriated or otherwise made available for the Office of the Director of National Intelligence for covered workforce activities for the purpose of supporting a covered workforce activity of an element of the intelligence community.(b)Covered workforce activity definedIn this section, the term covered workforce activity means an activity relating to—(1)recruitment or retention of the intelligence community workforce; or(2)diversity, equality, inclusion, or accessibility, with respect to such workforce..305.Requirements for certain employment activities by former intelligence officers and employees(a)Modifications to requirement(1)In generalSection 304 of the National Security Act of 1947 (50 U.S.C. 3073a) is amended to read as follows:304.Requirements for certain employment activities by former intelligence officers and employees(a)Temporary restrictionAn employee of an element of the intelligence community who occupies a covered intelligence position may not occupy a covered post-service position during the 30-month period following the date on which the employee ceases to occupy a covered intelligence position.(b)Covered post-Service employment reporting(1)RequirementDuring the 5-year period beginning on the date on which an employee ceases to occupy a covered intelligence position, the employee shall—(A)report covered post-service employment to the head of the element of the intelligence community that employed such employee in such covered intelligence position upon accepting such covered post-service employment; and(B)annually (or more frequently if the head of such element considers it appropriate) report covered post-service employment to the head of such element.(2)RegulationsThe head of each element of the intelligence community shall issue regulations requiring, as a condition of employment, each employee of such element occupying a covered intelligence position to sign a written agreement requiring the regular reporting of covered post-service employment to the head of such element pursuant to paragraph (1).(c)Penalties(1)Criminal penaltiesA former employee who knowingly and willfully violates subsection (a) or who knowingly and willfully fails to make a required report under subsection (b) shall be fined under title 18, United States Code, or imprisoned for not more than 5 years, or both. Each report under subsection (b) shall be subject to section 1001 of title 18, United States Code.(2)Security clearancesThe head of an element of the intelligence community shall revoke the security clearance of a former employee if the former employee knowingly and willfully fails to make a required report under subsection (b) or knowingly and willfully makes a false report under such subsection.(d)Provision of information(1)TrainingThe head of each element of the intelligence community shall regularly provide training on the reporting requirements under subsection (b) to employees of that element who occupy a covered intelligence position.(2)Written noticeThe head of each element of the intelligence community shall provide written notice of the reporting requirements under subsection (b) to an employee when the employee ceases to occupy a covered intelligence position.(e)Annual reports(1)RequirementNot later than March 31 of each year, the Director of National Intelligence shall submit to the congressional intelligence committees a report on covered post-service employment occurring during the year covered by the report.(2)ElementsEach report under paragraph (1) shall include the following:(A)The number of former employees who occupy a covered post-service position, broken down by— (i)the name of the employer;(ii)the foreign government, including by the specific foreign individual, agency, or entity, for whom the covered post-service employment is being performed; and(iii)the nature of the services provided as part of the covered post-service employment.(B)A certification by the Director that—(i)each element of the intelligence community maintains adequate systems and processes for ensuring that former employees are submitting reports required under subsection (b);(ii)to the knowledge of the heads of the elements of the intelligence community, all former employees who occupy a covered post-service position are in compliance with this section;(iii)the services provided by former employees who occupy a covered post-service position do not—(I)pose a current or future threat to the national security of the United States; or(II)pose a counterintelligence risk; and(iv)the Director and the heads of such elements are not aware of any credible information or reporting that any former employee who occupies a covered post-service position has engaged in activities that violate Federal law, infringe upon the privacy rights of United States persons, or constitute abuses of human rights.(3)FormEach report under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.(f)NotificationIn addition to the annual reports under subsection (e), if a head of an element of the intelligence community determines that the services provided by a former employee who occupies a covered post-service position pose a threat or risk described in clause (iii) of paragraph (2)(B) of such subsection, or include activities described in clause (iv) of such paragraph, the head shall notify the congressional intelligence committees of such determination by not later than 7 days after making such determination. The notification shall include the following:(1)The name of the former employee.(2)The name of the employer.(3)The foreign government, including the specific foreign individual, agency, or entity, for whom the covered post-service employment is being performed.(4)As applicable, a description of—(A)the risk to national security, the counterintelligence risk, or both; and(B)the activities that may violate Federal law, infringe upon the privacy rights of United States persons, or constitute abuses of human rights.(g)DefinitionsIn this section:(1)Covered intelligence positionThe term covered intelligence position means a position within an element of the intelligence community that, based on the level of access of a person occupying such position to information regarding sensitive intelligence sources or methods or other exceptionally sensitive matters, the head of such element determines should be subject to the requirements of this section.(2)Covered post-service employmentThe term covered post-service employment means direct or indirect employment by, representation of, or any provision of advice or services relating to, national security, intelligence, the military, or internal security to the government of a foreign country or any company, entity, or other person whose activities are directly or indirectly supervised, directed, controlled, financed, or subsidized, in whole or in major part, by any government of a foreign country.(3)Covered post-service positionThe term covered post-service position means a position of employment described in paragraph (2).(4)EmployeeThe term employee, with respect to an employee occupying a covered intelligence position, includes an officer or official of an element of the intelligence community, a contractor of such an element, a detailee to such an element, or a member of the Armed Forces assigned to such an element.(5)Former employeeThe term former employee means an individual—(A)who was an employee occupying a covered intelligence position; and(B)who is subject to the requirements under subsection (a) or (b).(6)Government of a foreign countryThe term government of a foreign country has the meaning given the term in section 1(e) of the Foreign Agents Registration Act of 1938 (22 U.S.C. 611(e))..(2)ApplicationSuch section 304, as amended by paragraph (1), shall apply with respect to employees who occupy covered intelligence positions (as defined in such section) on or after the date of the enactment of this Act.(3)Revised regulations(A)SubmissionNot later than 90 days after the date of the enactment of this Act, the head of each element of the intelligence community shall submit to the congressional intelligence committees new or updated regulations issued under such section 304, as amended by paragraph (1).(B)CertificationNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees—(i)a written certification for each head of an element of the intelligence community who has issued the updated regulations under such section 304, as amended by paragraph (1); and(ii)for each head of an element of the intelligence community who has not issued such updated regulations, an explanation for the failure to issue such updated regulations.(4)Initial reportIn the first report submitted by the Director of National Intelligence under subsection (e) of such section 304, as amended by paragraph (1), the Director shall include an assessment of the licensing requirements under the Arms Export Control Act (22 U.S.C. 2751 et seq.) and recommendations with respect to strengthening the activities regulated under such section 304.(b)Clerical amendmentThe table of sections at the beginning of such Act is amended by striking the item relating to section 304 and inserting the following new item:Sec. 304. Requirements for certain employment activities by former intelligence officers and employees..306.Authority for transport of certain canines associated with force protection duties of intelligence communityTitle I of the National Security Act of 1947 (50 U.S.C. 3021 et seq.) is amended by inserting after section 116 the following new section (and conforming the table of contents at the beginning of such Act accordingly): 116A.Authority for transportation of certain canines associated with force protection duties of intelligence community(a)TransportationFor purposes of section 1344 of title 31, United States Code, the transportation of federally owned canines associated with force protection duties of an element of the intelligence community between the residence of an officer or employee of the element and various locations that is essential for the performance of the force protection duty shall be deemed essential for the safe and efficient performance of intelligence duties.(b)Officers and employees coveredIn the administration of section 1344 of title 31, United States Code, an officer or employee of an element of the intelligence community shall be treated as being listed in subsection (b)..307.Development of definitions for certain terms relating to intelligence(a)DevelopmentNot later than September 30, 2023, the Director of National Intelligence and the Under Secretary of Defense for Intelligence and Security, in consultation with the heads of the elements of the intelligence community, shall jointly develop and publish definitions for the following terms:(1)Acoustic intelligence.(2)All-source intelligence.(3)Communications intelligence.(4)Critical intelligence.(5)Cyber-threat intelligence.(6)Electronic intelligence.(7)Explosive ordnance intelligence.(8)Instrumentation signals intelligence.(9)General military intelligence.(10)Imagery intelligence.(11)Joint intelligence.(12)Measurement and signature intelligence.(13)Medical intelligence.(14)Open-source intelligence.(15)Operational intelligence.(16)Scientific and technical intelligence.(17)Signals intelligence.(18)Strategic intelligence.(19)Tactical intelligence.(20)Target intelligence.(21)Technical intelligence.(22)Such others terms as may be jointly determined necessary by the Director of National Intelligence and the Under Secretary of Defense for Intelligence.(b)Application to activities of intelligence communityThe Director of National Intelligence shall ensure that the definitions developed under subsection (a) are used uniformly across activities of the intelligence community with respect to the corresponding terms specified in such subsection.(c)Notice of modificationsThe Director of National Intelligence and the Under Secretary of Defense for Intelligence shall submit to the congressional intelligence committees notification of any modification by the Director and Under Secretary to a definition of a term specified in subsection (a) following the initial publication of the definition under such subsection.(d)DefinitionsIn this section, the terms congressional intelligence committees and intelligence community have the meanings given such terms in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).IVMatters relating to elements of the intelligence community401.Protection of certain facilities and assets of Central Intelligence Agency from unmanned aircraftThe Central Intelligence Agency Act of 1949 (50 U.S.C. 3501 et seq.) is amended by inserting after section 15 the following new section:15A.Protection of certain facilities and assets of Central Intelligence Agency from unmanned aircraft(a)AuthorityIn accordance with subsection (b), the Director shall have the same authority for the Agency as is available to the Secretary of Homeland Security for the Department of Homeland Security and the Attorney General for the Department of Justice under section 210G of the Homeland Security Act of 2002 (6 U.S.C. 124n), and shall be subject to the same limitations and requirements under such section.(b)AdministrationFor purposes of subsection (a)—(1)the reference in subsection (i) of section 210G of the Homeland Security Act of 2002 (6 U.S.C. 124n) to the date that is 4 years after the date of enactment of this section shall be deemed to be a reference to October 5, 2026; (2)the term appropriate congressional committees as defined in paragraph (1) of subsection (k) of such section shall be deemed to mean the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate; and(3)the term covered facility or asset as defined in paragraph (3) of such subsection (k) shall be deemed to mean installations, property, and persons—(A)that are located in the United States;(B)for which the Director may provide protection pursuant to section 5(a)(4) or 15(a)(1) of this Act; and(C)that the Director identifies as high-risk and a potential target for unlawful unmanned aircraft activity..402.Modification of National Geospatial-Intelligence Agency personnel management authority to attract experts in science and engineeringSection 1599h(b)(2)(A) of title 10, United States Code, is amended—(1)by striking paragraph (1)(B) and inserting subparagraph (B) of paragraph (1); and(2)by inserting or employees appointed pursuant to the first subparagraph (G) of such paragraph to any of 2 positions of administration or management designated by the Director of the National Geospatial-Intelligence Agency for purposes of this subparagraph after this subparagraph.403.Requirements for termination of dual-hat arrangement for Commander of the United States Cyber CommandSection 1642 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2601), as amended by section 1636 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1748), is further amended—(1)by striking subsections (a), (b), and (c), and inserting the following new subsections:(a)Limitation on termination of dual-Hat arrangementThe Secretary of Defense may not terminate the dual-hat arrangement until the date on which the Secretary submits to the appropriate committees of Congress the certification under subsection (b)(1). The Secretary shall implement such termination by not later than the first day of the fiscal year following the fiscal year in which the Secretary submits such certification.(b)Annual submission of informationTogether with the defense budget materials for fiscal year 2023, and annually thereafter until the termination of the dual-hat arrangement, the Secretary of Defense, in coordination with the Director of National Intelligence, shall submit to the appropriate committees of Congress a report containing either of the following:(1)A certification that the United States Cyber Command has met each of the following conditions:(A)Sufficient operational infrastructure has been deployed to meet the unique cyber mission needs of the United States Cyber Command.(B)Sufficient command and control systems and processes have been established for planning, deconflicting, and executing military cyber operations.(C)Capabilities have been established to enable intelligence collection and operational preparation of the environment for cyber operations consistent with the United States Cyber Command reaching full operational status.(D)Mechanisms have been established to train cyber operations personnel, test cyber capabilities, and rehearse cyber missions.(E)The United States Cyber Command has achieved full operational capability.(2)If the Secretary, in coordination with the Director, is not able to make the certification under paragraph (1)—(A)an identification of the items contained in the defense budget materials that are related to meeting the conditions specified in such paragraph; and(B)an assessment of the funding required to meet such conditions during the period covered by the future-years defense program under section 221 of title 10, United States Code.;(2)by redesignating subsection (d) as subsection (c); and(3)in subsection (c), as so redesignated, by adding at the end the following new paragraph:(3)Defense budget materialsThe term defense budget materials has the meaning given that term in section 231(f) of title 10, United States Code..404.Procurement by Federal Bureau of Investigation of Chinese products and services(a)Security AssessmentThe Director of the Federal Bureau of Investigation may not procure a Chinese product or service unless, before such procurement, the Counterintelligence Division of the Federal Bureau of Investigation—(1)conducts a security assessment of such product or service, including with respect to any physical or cyber vulnerabilities; and(2)makes a recommendation to the Director regarding such proposed procurement.(b)SubmissionNot later than 30 days after the date on which the Counterintelligence Division of the Bureau conducts a security assessment under subsection (a), the Director shall submit to the congressional intelligence committees a copy of such assessment and the recommendation under paragraph (2) of such subsection.(c)Chinese product or service definedIn this section, the term Chinese product or service means a product or service provided by an entity that is owned or controlled by, or otherwise connected to, the government of China.405.Counterintelligence units at non-intelligence community Federal departments and agencies(a)EstablishmentThe Director of the Federal Bureau of Investigation shall establish counterintelligence units in the departments and agencies described in subsection (b). Such units shall be composed of officers of the Counterintelligence Division of the Federal Bureau of Investigation.(b)Departments and agencies describedThe departments and agencies described in this subsection are the following departments and agencies of the United States Government:(1)The Department of Agriculture.(2)Any other department or agency that the Director, in coordination with the Director of National Intelligence, determines appropriate.(c)DutiesThe Director of the Federal Bureau of Investigation shall ensure that each counterintelligence unit established under subsection (a) in a department or agency described in subsection (b) carries out the following duties:(1)Conducts assessments, in coordination with the leadership of the department or agency, to determine the counterintelligence posture of the department or agency, including any components thereof.(2)Informs and consults with the leadership of the department or agency, including any components thereof, and provides recommendations with respect to any counterintelligence threats identified by the intelligence community.(3)Provides such administrative and technical support as is necessary to develop, in coordination with the leadership of the department or agency, a plan to eliminate or reduce the threats described in paragraph (2).(4)Serves as the primary point of contact for the department or agency with respect to counterintelligence for the intelligence community.(d)Intelligence community supportThe heads of the elements of the intelligence community shall ensure that relevant counterintelligence information is provided to counterintelligence units established under subsection (a) in a manner that is consistent with the need to protect sources and methods.406.Detection and monitoring of wildfires(a)Sense of CongressIt is the sense of Congress that the Director of the National Geospatial-Intelligence Agency, in accordance with relevant provisions of law, should continue to manage the systems of the National Geospatial-Intelligence Agency that enable the FireGuard program of the Department of Defense. (b)ReportNot later than 120 days after the date of the enactment of this Act, the Director of the National Geospatial-Intelligence Agency, in consultation with the Secretary of Defense and the heads of the departments and agencies of the United States Government and other organizations that constitute the National Interagency Fire Center, and any other relevant organization the Director determines appropriate, shall submit to the appropriate congressional committees a coordinated interagency report that—(1)explains how to leverage existing resources to improve processes and organization alignment;(2)identifies future opportunities to improve the ability to detect and track wildfires and support firefighting efforts; and(3)includes an explication of the relevant authorities with respect to the matters under paragraphs (1) and (2).(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the congressional intelligence committees; and(2)the congressional defense committees (as defined in section 101(a)(16) of title 10, United States Code).407.National Space Intelligence Center(a)FindingsCongress finds the following:(1)Section 9081 of title 10, United States Code, establishes the United States Space Force as an Armed Force within the Department of the Air Force to, as stated in subsection (c) of such section—(A)provide freedom of operation for the United States in, from, and to space;(B)conduct space operations; and(C)protect the interests of the United States in space.(2)The National Air and Space Intelligence Center, headquartered at Wright-Patterson Air Force Base, Ohio, is the primary source for foreign air and space threat analysis within the intelligence enterprise of the Air Force.(3)Section 8041 of the Department of Defense Appropriations Act, 2020 (division A of Public Law 116–93; 133 Stat. 2345) prohibits the establishment of a new field operating agency using funds made available under that Act, although the Secretary of Defense or the Secretary of a military department may waive the prohibition in cases where the relevant Secretary determines that the establishment will reduce the personnel or financial requirements of the relevant department.(b)Sense of CongressIt is the sense of Congress that—(1)space has become increasingly contested, congested, and competitive, mandating an expanded need for space intelligence;(2)to support this increasingly complex operational environment, the Space Force should have its own intelligence organization dedicated to providing the Joint Combat forces with the required intelligence and analysis to support operations;(3)the co-location of the National Space Intelligence Center at Wright-Patterson Air Force Base has provided an operational and geographic synergy which greatly benefits combat operations across the air and space operational environments, and maintaining mission synergy across these domains must factor prominently in the basing decision;(4)the Air Force has requested authority to establish the National Space Intelligence Center as a field operating agency to ensure the appropriate prioritization of analytic effort for the space domain, enhance responsiveness to national-level customers, and align command relationships with the Director of Intelligence, Surveillance, and Reconnaissance of the Space Force; and(5)establishing the National Space Intelligence Center as a field operating agency would be a resource-neutral administrative realignment of billets, and would facilitate a lean and agile space intelligence enterprise.(c)ExceptionNotwithstanding section 8041 of the Department of Defense Appropriations Act, 2020 (division A of Public Law 116–93; 133 Stat. 2345), or any other provision of law prohibiting the establishment of a field operating agency, the Secretary of the Air Force may establish the National Space Intelligence Center as a field operating agency of the Space Force to perform the analysis and production of scientific and technical intelligence on foreign space and counter-space threat capabilities in the support of the Space Force. VAnomalous health incidents and other health care matters501.Compensation and professional standards for certain medical officers of the Central Intelligence AgencyThe Central Intelligence Agency Act of 1949 (50 U.S.C. 3501 et seq.) is amended by adding at the end the following new section:26.Compensation and professional standards for certain medical officers(a)Office of Medical ServicesThere is in the Agency an Office of Medical Services.(b)CompensationBeginning not later than 1 year after the date of the enactment of the Intelligence Authorization Act for Fiscal Year 2022, each medical officer of the Office of Medical Services who meets the qualifications under subsection (c) shall be compensated during a pay period pursuant to a pay range that is equal to the pay range published in the Federal Register pursuant to section 7431(e)(1)(C) of title 38, United States Code (for the corresponding pay period), for a physician in the Veterans Health Administration in the District of Columbia region with a medical subspecialty that is the equivalent of the medical subspecialty of the officer.(c)Clinical practice qualificationsA medical officer meets the qualifications under this subsection if the officer provides direct care services to patients in connection with the official duties of the officer and—(1)maintains current, active, full, and unrestricted licensure or registration as a physician from a State, the District of Columbia, or a commonwealth or territory of the United States;(2)holds active board certification and maintains accreditation in an American Board of Medical Specialties direct care clinical specialty; and(3)except as provided in subsection (d), maintains a minimum of 160 hours per year of clinical practice in an accredited clinic or hospital facility that is not affiliated with the Central Intelligence Agency.(d)Exception for overseas serviceIf a medical officer is a regional medical officer located in a duty station outside of the United States pursuant to a permanent change of station and greater than 50 percent of the official duties of the officer in such duty station involve direct patient care, the officer, in lieu of performing the minimum hours under subsection (c)(3) on an annual basis, may perform up to 480 hours of clinical practice as specified in such subsection prior to such change of station, to fulfil in advance the requirement under such subsection for up to 3 years.(e)Clinical practice hoursThe head of the Office of Medical Services shall make available to medical officers excused absence time to allow for the maintenance of clinical practice hours in accordance with subsection (c)(3)..502.Medical advisory board of the Central Intelligence Agency(a)EstablishmentThe Central Intelligence Agency Act of 1949 (50 U.S.C. 3501 et seq.), as amended by section 501, is further amended by adding at the end the following new section:27.Medical advisory board(a)EstablishmentThe Director shall establish within the Agency a medical advisory board (in this section referred to as the Board).(b)DutiesThe Board shall—(1)conduct a study on the Office of Medical Services of the Agency, and submit reports regarding such study, in accordance with subsection (c); and(2)upon request, provide advice and guidance in connection with any independent review of the Office conducted by an inspector general.(c)Study(1)ObjectivesIn conducting the study under subsection (b)(1), the Board shall seek to—(A)contribute to the modernization and reform of the Office of Medical Services;(B)ensure that the activities of the Office are of the highest professional quality; and(C)ensure that all medical care provided by the Office is provided in accordance with the highest professional medical standards.(2)ReportsThe Board shall submit to the congressional intelligence committees, in writing—(A)interim reports on the study; and(B)a final report on the study, which shall—(i)set forth in detail the findings of the study and the recommendations of the Board, based on such findings and taking into consideration the objectives under paragraph (1), regarding any changes to the activities of the Office of Medical Services; and(ii)include, as applicable, any additional or dissenting views submitted by a member of the Board.(d)Membership(1)Number and appointmentThe Board shall be composed of 11 members, appointed as follows:(A)2 members appointed by the Chairman of the Permanent Select Committee on Intelligence of the House of Representatives.(B)2 members appointed by the ranking minority member of the Permanent Select Committee on Intelligence of the House of Representatives.(C)2 members appointed by the Chairman of the Select Committee on Intelligence of the Senate.(D)2 members appointed by the Vice Chairman of the Select Committee on Intelligence of the Senate.(E)3 members appointed by the Director of National Intelligence.(2)ChairpersonDuring the first meeting under subsection (e)(1), the members of the Board shall elect a Chairperson of the Board. In addition to meeting the criteria under paragraph (3), the Chairperson may not be an employee, or former employee, of the Agency.(3)CriteriaThe members appointed under paragraph (1) shall meet the following criteria:(A)Each member shall be a recognized expert in at least 1 medical field, as demonstrated by appropriate credentials.(B)Each member shall possess significant and diverse medical experience, including clinical experience. (C)Each member shall hold a security clearance at the top secret level and be able to access sensitive compartmented information.(4)Terms(A)In generalEach member, including the Chairperson, shall be appointed or elected, as applicable, for the life of the Board.(B)VacanciesAny vacancy in the Board occurring prior to the expiration of the term under subparagraph (A) shall be filled in the manner in which the original appointment or election was made.(5)Compensation and travel expenses(A)CompensationExcept as provided in subparagraph (B), each member of the Board, including the Chairperson, may be compensated at not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day during which that member is engaged in the actual performance of the duties under subsection (b).(B)Exception for Federal employeesMembers of the Board, including the Chairperson, who are officers or employees of the United States shall receive no additional pay by reason of the service of the member on the Board.(C)Travel expensesEach member of the Board, including the Chairperson, while away from the home or regular places of business of the member in the performance of services for the Board, may be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703 of title 5, United States Code. (6)Detailees(A)In generalUpon request of the Board, the Director of National Intelligence may detail to the Board, without reimbursement from the Board, any of the personnel of the Office of the Director of National Intelligence to assist in carrying out the duties under subsection (b). Any such detailed personnel shall retain the rights, status, and privileges of the regular employment of the personnel without interruption.(B)ClearanceAny personnel detailed to the Board under subparagraph (A) shall possess a security clearance in accordance with applicable laws and regulations concerning the handling of classified information.(e)Meetings(1)Board meetingsThe Board shall meet not less frequently than on a quarterly basis.(2)Meetings with CongressThe Board shall meet with the congressional intelligence committees on a biannual basis.(f)Information access(1)In generalExcept as provided in paragraph (2), the Board may secure directly from any department or agency of the United States Government information necessary to enable it to carry out the duties under subsection (b) and, upon request of the Chairperson of the Board, the head of that department or agency shall furnish such information to the Board.(2)ExceptionThe Director (without delegation) may deny a request for information made by the Board pursuant to paragraph (1), regardless of the agency from which such information is requested.(3)Notification requirementIf the Director denies a request under paragraph (2), not later than 15 days after the date of such denial, the Director shall submit to the congressional intelligence committees a written notification of such denial.(4)BriefingsThe Director shall ensure that the Board receives comprehensive briefings on all activities of the Office, including by promptly scheduling such briefings at the request of the Board.(g)TerminationThe Board shall terminate on the date that is 5 years after the date of the first meeting of the Board.(h)DefinitionsIn this section, the terms congressional intelligence committees and intelligence community have the meanings given such terms in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)..(b)Deadline for appointments; first meetings(1)Deadline for appointmentsEach member of the medical advisory board established under section 27 of the Central Intelligence Agency Act of 1949 (as added by subsection (a)), including the Chairperson, shall be appointed or elected, as applicable, in accordance with subsection (d) of such section by not later than 45 days after the date of the enactment of this Act.(2)First Board meetingNot later than 30 days after the first date on which at least 7 members of the Board described in paragraph (1) hold the security clearance and are able to access information in accordance with subsection (d)(3)(C) of such section 27, the Board shall meet. During such meeting, the Director of the Central Intelligence Agency shall provide to the Board a comprehensive briefing on all aspects of the Office of Medical Services of the Central Intelligence Agency.(3)First meeting with CongressNot later than 30 days after the date of the briefing under paragraph (2), the Board described in such paragraph shall meet with the staff members of the congressional intelligence committees to discuss topics for the Board to examine in carrying out the duties under subsection (b) of such section 27.503.Report on protocols for certain intelligence community employees and dependents(a)In generalBeginning not later than 180 days after the date of enactment of this Act, the President shall develop, for uniform implementation across the elements of the intelligence community, each of the protocols described in subsections (c) through (f). Such protocols shall be subject to review and revision on a periodic basis, and any implementation of such protocols shall be conducted in accordance with the current clinical and professional practices of the interagency medical community.(b)PrivacyNo data collected pursuant to any protocol under this section may be used for research or analytical purposes without the written consent of the individual from whom such data was collected with respect to such use.(c)Protocol on baseline medical testingThe protocol described in this subsection is a protocol for conducting baseline medical testing of covered employees, and the dependents of covered employees, with respect to anomalous health incidents. Such protocol shall set forth the required elements of such baseline medical testing, such as—(1)the collection and testing of relevant biofluids;(2)the conduct of relevant visual and auditory examinations;(3)the conduct of Acquired Brain Injury Tool assessments;(4)the assessment of relevant medical histories relating to prior brain injuries; and(5)the conduct of any other relevant medical or neurological examinations, testing, or assessments.(d)Protocols on post-Incident medical testingThe protocols described in this subsection are protocols for the medical testing and treatment of covered employees, and the dependents of covered employees, following a reported anomalous health incident, such as—(1)a protocol that sets forth required elements, similar to the required elements described in subsection (c), of such testing;(2)a protocol pertaining to the testing and treatment of victims of anomalous health incidents who are children;(3)a protocol for ensuring that all victims of anomalous health incidents receive prompt and consistent medical treatment, including from medical professionals holding appropriate security clearances and medical professionals with expertise in child care;(4)a protocol for ensuring that all victims of anomalous health incidents are offered options for psychological treatment for the effects of such incidents; and(5)a protocol for ensuring that any testing, evaluation, or collection of biofluids or other samples following a reported anomalous health incident may be compared against the baseline for the victim of the anomalous health incident.(e)Protocol on information collection, storage, and safeguardingThe protocol described in this subsection is a protocol for the collection, storage, and safeguarding of information acquired as a result of the protocols described in subsections (c) and (d).(f)Protocol on reporting mechanismsThe protocol described in this subsection is a protocol for the reporting of matters relating to anomalous health incidents by covered employees and the dependents of covered employees, including the development of a system for the adjudication of complaints regarding medical treatment submitted by such covered employees or dependents.(g)Report and briefings(1)ReportNot later than 120 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a report on the protocols described in subsections (c) through (f).(2)ElementsSuch report shall include the following elements:(A)A copy of each protocol under this section.(B)A description of the following:(i)Any interagency agreements, authorities, or policies required to effectively implement the protocols under this section.(ii)Any new facilities, medical equipment, tools, training, or other resources required to effectively implement such protocols.(C)A timeline for the implementation of the protocols under this section, including a proposal for the prioritization of implementation with respect to various categories of covered employees and the dependents of covered employees.(3)BriefingNot later than 60 days following the date of submission of the report under paragraph (1), and biannually thereafter, the Director shall provide to the congressional intelligence committees a briefing regarding the implementation of the protocols under this section.(h)DefinitionsIn this section:(1)Covered employeeThe term covered employee means an individual who is an employee, contractor, assignee, or detailee, of an element of the intelligence community.(2)Victim of an anomalous health incidentThe term victim of an anomalous health incident means a covered employee, or a dependent of a covered employee (including a child), who is, or is suspected to have been, affected by an anomalous health incident.504.Inspector General of the Central Intelligence Agency review of Office of Medical Services(a)ReviewNot later than one year after the date of the enactment of this Act, the Inspector General of the Central Intelligence Agency, in coordination with, and with the support of, the Inspector General of the Intelligence Community, shall submit to the congressional intelligence committees a report containing a review of the responsibilities, authorities, resources, and performance of the Office of Medical Services of the Central Intelligence Agency (in this section referred to as the Office).(b)Matters includedThe review under subsection (a) shall include the following:(1)A detailed description of the responsibilities and authorities of the Office, as set forth in Federal law and any applicable regulation, policy, or other document of the Central Intelligence Agency.(2)A detailed description of the budgetary, human, and other resources available to the Office, including with respect to employees and any other personnel.(3)An assessment of the ability of the Office to consistently discharge the responsibilities of the Office, with an emphasis on the provision of medical treatment and care by personnel of the Office, including with respect to—(A)the roles of personnel of the Office, and of senior officials of the Agency outside of the Office, in determining what medical evaluation, treatment, and care should be provided in a particular case, including the provision of specialty care by medical personnel outside of the Office;(B)whether personnel of the Office consistently provide appropriate and high-quality medical treatment and care in accordance with standards set independently by the professional medical community;(C)whether the Office has sufficient human and other resources, including personnel with specialized background, qualifications, or expertise, to consistently provide high-quality medical treatment and care in accordance with standards set independently by the professional medical community;(D)whether personnel of the Office, including personnel claiming specialized medical backgrounds and expertise, are required by the Agency to maintain current board certifications or other certifications and licenses, and the extent to which the Office verifies such certifications and licenses;(E)the extent to which the Office makes consistent and effective use of the specialized medical background, qualifications, and expertise of the personnel of the Office in providing medical treatment and care;(F)an assessment of whether personnel of the Office who provide medical treatment and care, or who make decisions with respect to such treatment or care, are required to have extensive clinical or other experience in directly treating patients, including in areas requiring specialized background, qualifications, or expertise;(G)any factors that have frustrated or delayed the provision of medical treatment and care by personnel of the Office in significant cases; and(H)any factors that have frustrated or could frustrate prompt detection, effective oversight, and swift remediation of problems within the Office, including such factors that frustrate or delay the provision of medical treatment and care in significant cases.(c)Independent adviceIn conducting the review under subsection (a), the Inspector General may obtain the advice of the medical advisory board established under section 502.(d)FormThe report under subsection (a) shall be submitted in an unclassified form to the extent practicable, consistent with the protection of intelligence sources and methods, but may include a classified annex.505.Clarification of effect of certain benefits relating to injuries to the brain(a)Personnel of Central Intelligence AgencySubsection (d) of section 19A of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3519b), as added by the HAVANA Act of 2021, is amended by adding at the end the following new paragraph:(5)No effect on other benefitsPayments made under paragraph (2) are supplemental to any other benefit furnished by the United States Government for which a covered dependent, covered employee, or covered individual is entitled, and the receipt of such payments may not affect the eligibility of such a person to any other benefit furnished by the United States Government..(b)Personnel of Department of StateSubsection (i) of section 901 of title IX of division J of the Further Consolidated Appropriations Act, 2020 (22 U.S.C. 2680b), as added by the HAVANA Act of 2021, is amended by adding at the end the following new paragraph: (5)No effect on other benefitsPayments made under paragraph (2) are supplemental to any other benefit furnished by the United States Government for which a covered dependent, dependent of a former employee, covered employee, former employee, or covered individual is entitled, and the receipt of such payments may not affect the eligibility of such a person to any other benefit furnished by the United States Government..VIMatters relating to foreign countries601.National Intelligence Estimate on security situation in Afghanistan and related region(a)RequirementThe Director of National Intelligence, acting through the National Intelligence Council, shall produce a National Intelligence Estimate on the situation in Afghanistan and the covered region.(b)MattersThe National Intelligence Estimate produced under subsection (a) shall include, with respect to the 2-year period beginning on the date on which the Estimate is produced, an assessment of the following:(1)The presence in Afghanistan (including financial contributions to the Taliban, political relations with the Taliban, military presence in the covered region, economic presence in the covered region, and diplomatic presence in the covered region) of China, Iran, Pakistan, Russia, and any other foreign country determined relevant by the Director, respectively, and an assessment of the potential risks, or benefits, of any such presence, contributions, or relations.(2)Any increased threat to the United States homeland or United States entities abroad as a result of the withdrawal of the Armed Forces from Afghanistan on August 31, 2021, including an assessment of the risk of al-Qaeda or any affiliates thereof, the Islamic State of Iraq and ash Sham-Khorasan or any affiliates thereof, or any other similar international terrorist group, using Afghanistan as a safe harbor.(3)The political composition and sustainability of the governing body of Afghanistan, including an assessment of the ability of the United States Government to influence the policies of such governing body on the following:(A)Counterterrorism.(B)Counternarcotics.(C)Human rights (particularly regarding women and traditionally targeted ethnic groups).(D)The treatment and safe transit of Afghans holding special immigrant visa status under section 602 of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) and other Afghans who, during the period beginning in 2001, assisted efforts of the United States in Afghanistan or the covered region.(4)The effect on the covered region, and Europe, of refugees leaving Afghanistan.(5)The commitments of the Taliban relating to counterterrorism, including an assessment of—(A)whether such commitments required under the agreement entered into between the United States Government and the Taliban in February 2020, have been tested, or will be tested during the 2-year period covered by the Estimate, and what such commitments entail;(B)whether any additional commitments relating to counterterrorism agreed to by the Taliban pursuant to subsequent negotiations with the United States Government following February 2020, have been tested, or will be tested during the 2-year period covered by the Estimate, and, if applicable, what such commitments entail;(C)any benchmarks against which the Taliban are to be evaluated with respect to commitments relating to counterterrorism; and(D)the intentions and capabilities of the Taliban with respect to counterterrorism (as such term is understood by the United States and by the Taliban, respectively), including the relations of the Taliban with al-Qaeda or any affiliates thereof, the Islamic State of Iraq and ash Sham-Khorasan or any affiliates thereof, or any other similar international terrorist group.(c)Submission to Congress(1)SubmissionNot later than one year after the date of the enactment of this Act, the Director shall submit to the congressional intelligence committees the National Intelligence Estimate produced under subsection (a), including all intelligence reporting underlying the Estimate.(2)FormThe National Intelligence Estimate shall be submitted under paragraph (1) in classified form.(d)Public versionConsistent with the protection of intelligence sources and methods, at the same time as the Director submits to the congressional intelligence committees the National Intelligence Estimate under subsection (c), the Director shall make publicly available on the internet website of the Director an unclassified version of the key findings of the National Intelligence Estimate.(e)DefinitionsIn this section:(1)Covered regionThe term covered region includes the following countries:(A)India.(B)Iran.(C)Pakistan.(D)Saudi Arabia.(E)Tajikistan.(F)Turkey.(G)Turkmenistan.(H)Uzbekistan.(2)United States entityThe term United States entity means a citizen of the United States, an embassy or consulate of the United States, or an installation, facility, or personnel of the United States Government.602.Report on intelligence collection posture and other matters relating to Afghanistan and related region(a)ReportNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with the heads of elements of the intelligence community determined relevant by the Director, shall submit to the congressional intelligence committees a report on the collection posture of the intelligence community and other matters relating to Afghanistan and the covered region.(b)MattersThe report under subsection (a) shall include the following:(1)A detailed description of the collection posture of the intelligence community with respect to Afghanistan, including with respect to the following:(A)The countering of terrorism threats that are directed at the United States homeland or United States entities abroad.(B)The finances of the Taliban, including financial contributions to the Taliban from foreign countries (particularly from China, Iran, Russia, and any other foreign country in the Arab Gulf region (or elsewhere) determined relevant by the Director, respectively).(C)The detection, and prevention of, any increased threat to the United States homeland or United States entities abroad as a result of the withdrawal of the United States Armed Forces from Afghanistan on August 31, 2021, including any such increased threat resulting from al-Qaeda or any affiliates thereof, the Islamic State of Iraq and ash Sham-Khorasan or any affiliates thereof, or any other similar international terrorist group, using Afghanistan as a safe harbor.(2)A detailed description of any plans, strategies, or efforts to improve the collection posture described in paragraph (1)(A), including by filling any gaps identified pursuant to such paragraph.(3)An assessment of the effect of publicly documenting abuses engaged in by the Taliban, and a description of the efforts of the intelligence community to support other departments and agencies in the Federal Government with respect to the collection and documentation of such abuses.(4)An assessment of the relationship between the intelligence community and countries in the covered region, including an assessment of the following:(A)Intelligence and information sharing with such countries.(B)Any change in the collection posture of the intelligence community with respect to the nuclear activities of such countries as a result of the withdrawal of the United States Armed Forces from Afghanistan on August 31, 2021.(C)The collection posture of the intelligence community with respect to the presence of such countries in Afghanistan (including financial contributions to the Taliban, political relations with the Taliban, military presence in Afghanistan, economic presence in Afghanistan, and diplomatic presence in Afghanistan) and the understanding of the intelligence community regarding the potential risks, or benefits, of any such presence, contributions, or relations.(D)The ability of the intelligence community to use the airspace of any such countries.(5)An assessment of any financial contributions to the Taliban from foreign countries (particularly from China, Iran, Russia, and any other foreign country in the Arab Gulf region (or elsewhere) determined relevant by the Director, respectively) made during the year preceding the withdrawal of the United States Armed Forces from Afghanistan on August 31, 2021.(c)FormThe report under subsection (a) may be submitted in classified form, but shall include an unclassified summary.(d)Biannual updatesOn a biannual basis during the 5-year period following the date of the submission of the report under subsection (a), the Director of National Intelligence, in consultation with the heads of the elements of the intelligence community determined relevant by the Director, shall submit to the congressional intelligence committees an update to such report.(e)DefinitionsIn this section:(1)Covered regionThe term covered region includes the following countries:(A)India.(B)Iran.(C)Pakistan.(D)Saudi Arabia.(E)Tajikistan.(F)Turkey.(G)Turkmenistan.(H)Uzbekistan.(2)United States entityThe term United States entity means a citizen of the United States, an embassy or consulate of the United States, or an installation, facility, or personnel of the United States Government.603.Report on threat posed by emerging Chinese technology companies(a)ReportNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with the Assistant Secretary of the Treasury for Intelligence and Analysis and the Director of the Federal Bureau of Investigation, shall submit to the congressional intelligence committees a report on the threat to the national security of the United States posed by emerging Chinese technology companies.(b)Matters includedThe report under subsection (a) shall include the following:(1)An assessment of the threat to the national security of the United States posed by emerging Chinese technology companies, including with respect to—(A)the practices of the companies and their relationships to the government of China;(B)the security of the communications, data, and commercial interests of the United States; and(C)the privacy interests of United States persons.(2)An assessment of the ability of the United States to counter any such threat, including with respect to different tools that could counter such a threat.(c)FormThe report under subsection (a) may be submitted in classified form, but if so submitted shall include an unclassified executive summary.(d)Emerging Chinese technology companies definedIn this section, the term emerging Chinese technology companies means a Chinese technology company, including a company listed on the Science and Technology Innovation Board of the Shanghai Stock Exchange, that the Assistant Secretary of the Treasury for Intelligence and Analysis determines poses a significant threat to the national security of the United States.604.Report on cooperation between China and United Arab Emirates(a)RequirementNot later than 60 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with the heads of elements of the intelligence community that the Director determines appropriate, shall submit to the congressional intelligence committees a report containing the following:(1)Details on the cooperation between China and the United Arab Emirates regarding defense, security, technology, and other strategically sensitive matters that implicate the national security interests of the United States.(2)The most recent, as of the date of the report, quarterly assessment by the intelligence community of measures that the United Arab Emirates has implemented to safeguard technology of the United States and the reliability of any assurances by the United Arab Emirates (with respect to both current assurances and assurances being considered as of the date of the report).(3)A certification by the Director regarding whether such assurances described in paragraph (2) are viable and sufficient to protect technology of the United States from being transferred to China or other third parties.(b)FormThe report under subsection (a) may be submitted in classified form, but if so submitted shall include an unclassified executive summary.605.Report on propagation of extremist ideologies from Saudi Arabia(a)ReportNot later than February 1, 2022, the Director of National Intelligence, in consultation with other relevant Federal departments and agencies, shall submit to the congressional intelligence committees a report on the threat of extremist ideologies propagated from Saudi Arabia and the failure of the Government of Saudi Arabia to prevent the propagation of such ideologies. Such report shall include a detailed description of—(1)the role of governmental and nongovernmental entities and individuals of Saudi Arabia in promoting, funding, and exporting ideologies, including so-called Wahhabist ideology, that inspire extremism or extremist groups in other countries; and(2)the strategic consequences for vital national security interests of the United States as a result of such promotion, funding, or export.(b)FormThe report under subsection (a) shall be submitted in unclassified form, but may include a classified annex.606.Report on effects of sanctions by United States(a)ReportNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with the Assistant Secretary of the Treasury for Intelligence and Analysis, shall submit to the congressional intelligence committees a report on how covered countries respond to sanctions imposed by the United States.(b)Matters includedThe report under subsection (a) shall include the following:(1)An assessment of whether sanctions imposed by the United States on entities, individuals, or the governments of covered countries have caused those countries to alter their behavior.(2)An assessment of the effectiveness of—(A)continuing such sanctions; and(B)imposing additional sanctions.(c)FormThe report under subsection (a) may be submitted in classified form, but if so submitted shall include an unclassified executive summary.(d)Covered country definedIn this section, the term covered country means—(1)China;(2)Iran;(3)Russia; and(4)any other foreign country the Assistant Secretary of the Treasury for Intelligence and Analysis determines appropriate.VIIReports and other matters701.Pilot program for security vetting of certain individuals(a)EstablishmentThe Under Secretary of Defense for Intelligence and Security may establish a pilot program to identify risks associated with individuals who are performing unclassified research funded by the Department of Defense who would not otherwise undergo Federal personnel vetting.(b)ElementsIn carrying out the pilot program under this section, the Under Secretary of Defense for Intelligence and Security may—(1)identify the size of the population to be vetted under the pilot program;(2)establish a process to obtain information from individuals to be vetted under the pilot program;(3)determine the criteria to evaluate national security risks to research funded by the Department of Defense from individuals who are participating in such research;(4)establish a process to conduct vetting, including referrals to appropriate counterintelligence and law enforcement entities, for the population to be screened under the pilot program; and(5)carry out the process described in paragraph (4) with respect to the population to be screened under the pilot program.(c)ReportBefore commencing the pilot program under this section, the Under Secretary of Defense for Intelligence and Security shall submit to the appropriate congressional committees a report containing details of the planned elements of the pilot program under subsection (b).(d)BriefingsNot less frequently than annually during the 3-year period beginning on the date that is 1 year after the date of the enactment of this Act, the Under Secretary of Defense for Intelligence and Security shall provide to the appropriate congressional committees a briefing on the status of the pilot program under this section.(e)TerminationThe authority to conduct the pilot program under this section shall terminate on the date that is 5 years after the date of the enactment of this Act.(f)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the congressional intelligence committees; and(2)the congressional defense committees (as such term is defined in section 101(a) of title 10, United States Code).702.Periodic report on positions in the intelligence community that can be conducted without access to classified information, networks, or facilitiesSection 6610 of the Damon Paul Nelson and Matthew Young Pollard Intelligence Authorization Act for Fiscal Years 2018, 2019, and 2020 (50 U.S.C. 3352e) is amended—(1)by striking this Act and not less frequently than once every 5 years thereafter, and inserting this Act, and biennially thereafter,; and(2)by adding at the end the following new sentence: Such report shall take into account the potential effect of maintaining continuity of operations during a covered national emergency (as defined by section 303 of the Intelligence Authorization Act for Fiscal Year 2021 (division W of Public Law 116–260)) and the assessed needs of the intelligence community to maintain such continuity of operations..703.Annual reports on certain cyber vulnerabilities procured by intelligence community and foreign commercial providers of cyber vulnerabilities(a)RequirementTitle XI of the National Security Act of 1947 (50 U.S.C. 3231 et seq.) is amended by adding at the end the following new section (and conforming the table of contents at the beginning of such Act accordingly):1111.Annual reports on certain cyber vulnerabilities procured by intelligence community and foreign commercial providers of cyber vulnerabilities(a)Annual reportsOn an annual basis through 2026, the Director of the Central Intelligence Agency and the Director of the National Security Agency, in coordination with the Director of National Intelligence, shall jointly submit to the congressional intelligence committees a report containing information on foreign commercial providers and the cyber vulnerabilities procured by the intelligence community through foreign commercial providers.(b)ElementsEach report under subsection (a) shall include, with respect to the period covered by the report, the following:(1)A description of each cyber vulnerability procured through a foreign commercial provider, including—(A)a description of the vulnerability;(B)the date of the procurement;(C)whether the procurement consisted of only that vulnerability or included other vulnerabilities;(D)the cost of the procurement;(E)the identity of the commercial provider and, if the commercial provider was not the original supplier of the vulnerability, a description of the original supplier;(F)the country of origin of the vulnerability; and(G)an assessment of the ability of the intelligence community to use the vulnerability, including whether such use will be operationally or for research and development, and the approximate timeline for such use.(2)An assessment of foreign commercial providers that—(A)pose a significant threat to the national security of the United States; or(B)have provided cyber vulnerabilities to any foreign government that—(i)has used the cyber vulnerabilities to target United States persons, the United States Government, journalists, or dissidents; or(ii)has an established pattern or practice of violating human rights or suppressing dissent.(3)An assessment of whether the intelligence community has conducted business with the foreign commercial providers identified under paragraph (2) during the 5-year period preceding the date of the report.(c)FormEach report under subsection (a) may be submitted in classified form.(d)DefinitionsIn this section:(1)Commercial providerThe term commercial provider means any person that sells, or acts as a broker, for a cyber vulnerability.(2)Cyber vulnerabilityThe term cyber vulnerability means any tool, exploit, vulnerability, or code that is intended to compromise a device, network, or system, including such a tool, exploit, vulnerability, or code procured by the intelligence community for purposes of research and development..(b)First reportNot later than 90 days after the date of the enactment of this Act, the Director of the Central Intelligence Agency and the Director of the National Security Agency shall jointly submit to the appropriate congressional committees the first report required under section 1111 of the National Security Act of 1947, as added by subsection (a).704.Briefing on trainings relating to blockchain technology(a)BriefingNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence shall provide to the congressional intelligence committees a briefing on the feasibility and benefits of providing training described in subsection (b).(b)Training describedTraining described in this subsection is training that meets the following criteria:(1)The training is on cryptocurrency, blockchain technology, or both subjects.(2)The training may be provided through partnerships with universities or private sector entities.705.Report on prospective ability to administer COVID–19 vaccines and other medical interventions to certain intelligence community personnel(a)ReportNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence and the Under Secretary of Defense for Intelligence and Security, in consultation with the elements of the intelligence community and relevant public health agencies of the United States, shall jointly develop and submit to the congressional intelligence committees a report on the prospective ability of the intelligence community to administer COVID–19 vaccines, and such other medical interventions as may be relevant in the case of a future covered national emergency, to covered personnel (particularly with respect to essential covered personnel and covered personnel deployed outside of the United States).(b)Matters includedThe report under subsection (a) shall include an assessment of the following:(1)The prospective ability of the elements of the intelligence community to administer COVID–19 vaccines (including subsequent booster shots for COVID–19), to covered personnel, and whether additional authorities or resources are necessary for, or may otherwise facilitate, such administration.(2)The potential risks and benefits of granting the additional authorities or resources described in paragraph (1) to the Director, the Under Secretary, or both.(3)With respect to potential future covered national emergencies, including future outbreaks of an infectious pandemic disease or similar public health emergencies, the following:(A)The ability of the intelligence community to ensure the timely administration of medical interventions to covered personnel during the covered national emergency.(B)Whether additional authorities or resources are necessary to ensure, or may otherwise facilitate, such timely administration, including with respect to the ability of the Director or Under Secretary to provide an alternative means of access to covered personnel with reduced access to the interventions provided by the respective element.(C)The potential risks and benefits of granting the additional authorities or resources described in subparagraph (B) to the Director, the Under Secretary, or both.(4)A summary of the findings of the survey under subsection (c).(c)SurveyNot later than 120 days after the date of the enactment of this Act, and prior to submitting the report under subsection (a), the Director and the Under Secretary shall jointly conduct a survey to determine the process by which each element of the intelligence community has administered COVID–19 vaccines to covered personnel, to inform continued medical care relating to COVID–19 and future responses to covered national emergencies. Such survey shall address, with respect to each element, the following:(1)The timeline of the element with respect to the administration of COVID–19 vaccines prior to the date of the enactment of this Act.(2)The process by which the element determined when covered personnel would become eligible to receive the COVID–19 vaccine (including if certain categories of such personnel became eligible before others).(3)A general approximation of the percentage of covered personnel of the element that received the COVID–19 vaccine from the element versus through an alternative means (such as a private sector entity, foreign government, State, or local government), particularly with respect to covered personnel deployed outside of the United States.(4)Any challenges encountered by the element with respect to the administration of COVID–19 vaccines prior to the date of the enactment of this Act.(5)Any other feedback determined relevant for purposes of the survey.(d)Privacy considerationsIn carrying out the report and survey requirements under this section, the Director, the Under Secretary, and the heads of the elements of the intelligence community shall ensure, to the extent practicable, the preservation of medical privacy and the anonymity of data.(e)DefinitionsIn this section:(1)Covered national emergencyThe term covered national emergency has the meaning given such term in section 303 of the Intelligence Authorization Act for Fiscal Year 2021 (50 U.S.C. 3316b).(2)Covered personnelThe term covered personnel means personnel who are—(A)employees of, or otherwise detailed or assigned to, an element of the intelligence community; and(B)funded under the National Intelligence Program or the Military Intelligence Program.(3)Essential covered personnelThe term essential covered personnel means covered personnel deemed essential to—(A)continuity of operations of the intelligence community;(B)continuity of operations of the United States Government; or(C)other purposes related to the national security of the United States.(4)National Intelligence ProgramThe term National Intelligence Program has the meaning given such term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).706.Report on potential inclusion within intelligence community of the Office of National Security of the Department of Health and Human Services(a)ReportNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the Secretary of Health and Human Services, shall submit to the congressional intelligence committees a report on the potential advantages and disadvantages of adding the Office of National Security of the Department of Health and Human Services as a new element of the intelligence community.(b)Matters includedThe report under subsection (a) shall include the following:(1)An assessment of the following: (A)The likelihood that the addition of the Office of National Security as a new element of the intelligence community would increase connectivity between other elements of the intelligence community working on health security topics and the Department of Health and Human Services.(B)The likelihood that such addition would increase the flow of raw intelligence and finished intelligence products to officials of the Department of Health and Human Services.(C)The likelihood that such addition would facilitate the flow of information relating to health security topics to intelligence analysts of various other elements of the intelligence community working on such topics.(D)The extent to which such addition would clearly demonstrate to both the national security community and the public health community that health security is national security.(E)Any anticipated impediments to such addition relating to additional budgetary oversight by the executive branch or Congress.(F)Any other significant advantages or disadvantages of such addition, as identified by either the Director of National Intelligence or the Secretary of Health and Human Services.(2)A joint recommendation by the Director of National Intelligence and the Secretary of Health and Human Services as to whether to add the Office of National Security as a new element of the intelligence community.(c)FormThe report under subsection (a) shall be submitted in unclassified form, but may include a classified annex.707.Reports relating to Inspector General of Defense Intelligence Agency(a)Report on responses by Inspector General to substantiated allegations(1)ReportNot later than 180 days after the date of the enactment of this Act, the Director of the Defense Intelligence Agency shall submit to the congressional intelligence committees a report on allegations of reprisal or abuse of authority determined to be substantiated by the Inspector General of the Defense Intelligence Agency during the 5-year period preceding the date of the enactment of this Act.(2)Matters includedThe report under paragraph (1) shall include, with respect to each allegation determined to be substantiated during the 5-year period specified in such paragraph, a description of the following:(A)Details of each substantiated allegation.(B)The rank or grade of the individuals involved in the allegation.(C)Any disciplinary action recommended by the Inspector General in response to the allegation, or, if the Inspector General recommended no disciplinary action be taken in response, any justification for such recommendation.(D)Any disciplinary action taken by the relevant manager of the Defense Intelligence Agency in response to the allegation.(E)Whether the relevant manager reduced, or declined to take, a disciplinary action recommended by the Inspector General in response to the allegation.(F)Any justification from the relevant manager regarding the decision to take, reduce, or decline to take, a disciplinary action recommended by the Inspector General in response to the allegation.(G)The process by which Defense Intelligence Agency management reviews and makes decisions regarding disciplinary actions in response to substantiated allegations, including—(i)the criteria applied by management in making the decision to take, reduce, or decline to take, a disciplinary action;(ii)a description of which managers have the authority to make such decisions, including the rank or grade of the managers; and(iii)a description of any formal or informal appeals processes available with respect to such decisions.(3)FormThe report under paragraph (1) shall be submitted in unclassified form, but may include a classified annex. (b)Report on processes for ensuring independence of Inspector General(1)ReportNot later than 30 days after the date of the enactment of this Act, the Director of the Defense Intelligence Agency shall submit to the congressional intelligence committees and the Council of the Inspectors General on Integrity and Efficiency established under section 11 of the Inspector General Act of 1978 (5 U.S.C. App.) a report on the processes of the Defense Intelligence Agency for ensuring the independence of the position of the Inspector General of the Defense Intelligence Agency.(2)Matters includedThe report under paragraph (1) shall include a description of the following:(A)The selection criteria used by the Director in the appointment of the Inspector General.(B)The methods used by the Director to ensure the independence of the position of the Inspector General, including—(i)the process for vetting candidates for such position for independence from leadership of the Defense Intelligence Agency and from officials occupying positions in the Defense Intelligence Senior Executive Service; and(ii)the process for evaluating such candidates for conflicts of interest. (3)FormThe report under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.(c)Assessment by Council of Inspectors General on Integrity and Efficiency(1)AssessmentNot later than 120 days after the date of the enactment of this Act, the Council of the Inspectors General on Integrity and Efficiency shall—(A)conduct an assessment of the effectiveness of the selection criteria and methods specified in subsection (b)(2) with respect to the position of the Inspector General of the Defense Intelligence Agency; and(B)submit to the congressional intelligence committees a report containing the results of such assessment.(2)FormThe report under paragraph (1)(B) shall be submitted in unclassified form, but may include a classified annex.708.Report on rare earth elements(a)ReportNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the Director of the Defense Intelligence Agency, the Director of the Office of Intelligence and Counterintelligence of the Department of Energy, and any other head of an element of the intelligence community that the Director of National Intelligence determines relevant, shall submit to the congressional intelligence committees a report on rare earth elements.(b)Matters includedThe report under subsection (a) shall include the following:(1)An assessment coordinated by the National Intelligence Council of—(A)long-term trends in the global rare earth element industry;(B)the national security, economic, and industrial risks to the United States, and to the partners and allies of the United States, with respect to relying on foreign countries for rare earth mining and the processing or production of rare earth elements;(C)the intentions of foreign governments with respect to limiting, reducing, or ending access of the United States or the partners and allies of the United States to—(i)rare earth elements; or(ii)any aspect of the rare earth mining, processing, or production chain; and(D)opportunities for the United States, and for the partners and allies of the United States, to assure continued access to—(i)rare earth elements; and(ii)the rare earth mining, processing, or production chain.(2)A description of—(A)any relevant procurement, use, and supply chain needs of the intelligence community with respect to rare earth elements;(B)any relevant planning or efforts by the intelligence community to assure secured access to rare earth magnets;(C)any assessed vulnerabilities or risks to the intelligence community with respect to rare earth elements;(D)any relevant planning or efforts by the intelligence community to coordinate with departments and agencies of the United States Government that are not elements of the intelligence community on securing the rare earth element supply chain; and(E)any previous or anticipated efforts by the Supply Chain and Counterintelligence Risk Management Task Force established under section 6306 of the Damon Paul Nelson and Matthew Young Pollard Intelligence Authorization Act for Fiscal Years 2018, 2019, and 2020 (50 U.S.C. 3370) with respect to rare earth elements.(c)FormThe report under subsection (a) shall be submitted in unclassified form, but may include a classified annex.(d)Rare earth elements definedIn this section, the term rare earth elements includes products that contain rare earth elements, including rare earth magnets.709.Report on plan to fully fund the Information Systems Security Program and next generation encryption(a)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees a report on the resources necessary to fully fund the Information Systems Security Program during the period covered by the most recent future-years defense program submitted under section 221 of title 10, United States Code—(1)to address the cybersecurity requirements of the Department of Defense; and(2)for the adoption of next generation encryption into existing and future systems.(b)Matters includedThe report under subsection (a) shall include the following:(1)An assessment by the Chief Information Officer of the Department of Defense, in coordination with the chiefs of the Armed Forces and in consultation with the Director of the National Security Agency, of the additional resources required to fund the Information Systems Security Program at a level that satisfies current and anticipated cybersecurity requirements of the Department.(2)An identification of any existing funding not currently aligned to the Program that is more appropriately funded through the Program.(3)A strategic plan, developed in coordination with the chiefs of the Armed Forces and in consultation with the Director of the National Security Agency, that provides options, timelines, and required funding by the Armed Forces or a component of the Department, for the adoption of next generation encryption into existing and future systems.(c)FormThe report under subsection (a) may be submitted in classified form.(d)BriefingNot later than 30 days after the date on which the Secretary submits the report under subsection (a), the Chief Information Officer of the Department and the Director of the National Security Agency shall jointly provide to the appropriate congressional committees a briefing on the report.(e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives; and(2)the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate.710.Review of National Security Agency and United States Cyber Command(a)Review requiredNot later than 180 days after the date of the enactment of this Act, the Inspectors General of the National Security Agency, Intelligence Community, and Department of Defense shall jointly complete a review of the National Security Agency and the United States Cyber Command.(b)ElementsThe review required by subsection (a) shall include assessment of the following:(1)Whether and what resources, authorities, activities, missions, facilities, and personnel are appropriately being delineated and used to conduct the intelligence and cybersecurity missions at the National Security Agency as well as the cyber offense and defense missions of the United States Cyber Command.(2)The extent to which current resource-sharing arrangements between the National Security Agency and the United States Cyber Command lead to conflicts of interest in directing intelligence collection in support of United States Cyber Command missions rather than foreign intelligence collection.(3)The intelligence analysis and production conducted by the United States Cyber Command using National Security Agency authorities, with a focus on analytic integrity and intelligence oversight to ensure proper analysis is informing mission operations.(4)The number of personnel detailed from the National Security Agency to the United States Cyber Command, including from which offices such personnel have been detailed, and an assessment of the mission impact on the sponsoring office.(c)Report and briefNot later than 180 days after the date of the enactment of this Act, the Inspectors General of the National Security Agency, Intelligence Community, and Department of Defense shall jointly submit to the congressional intelligence committees and the congressional defense committees (as defined in section 101(a) of title 10, United States Code) a report and provide such committees a briefing on the findings of the inspectors general with respect to the review completed under subsection (a).